             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 1 of 37



 1   Gene N. Chavez, Bar No. 12042
     CHAVEZ LAW OFFICES, PA
 2   1220 5th St. NW
     Albuquerque, NM 87102
 3   gene@chavezlawoffices.com
     505-243-4363
 4   Attorney for Plaintiff Monique Portillo

 5                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
 6
     Monique Portillo,
 7
                           Plaintiff,
 8   vs.                                             Case No. 2:18-cv-00178-SRB

 9   Philip Brailsford, an Officer of the
     Mesa, Arizona, Police Department,
10   Individually,

11   City of Mesa, Arizona, an Arizona
     municipal corporation, acting through
12   John Meza, Chief of Police City of Mesa;
     in his Official Capacity
13
     Charles J. Langley, an Officer of the
14   Mesa, Arizona, Police Department,
     Individually,
15
     Brian Elmore, an Officer of the
16   Mesa, Arizona, Police Department,
     Individually,
17
     Christopher Doane, an Officer of the
18   Mesa, Arizona, Police Department,
     Individually,
19
     Bryan Cochran, an Officer of the
20   Mesa, Arizona, Police Department,
     Individually, and
21
     Richard Gomez, an Officer of the
22   Mesa, Arizona, Police Department,
     Individually, and
23

24                                                                                1

26
27
28
                 Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 2 of 37



 1   Defendants John/Jane Does 1-5,
     Officers of the Mesa, Arizona, Police Department
 2   whose identities have been withheld from
     Plaintiff, Individually,
 3
                            Defendants.
 4
                          PLAINTIFF’S SECOND AMENDED COMPLAINT
 5                             FOR CIVIL RIGHTS VIOLATIONS

 6          Plaintiff, Monique Portillo, by and through her attorney, CHAVEZ LAW OFFICES, PA

 7   (Gene N. Chávez) and brings her Second Amended complaint for violation of her civil rights

 8   under the Fourth and Fourteenth Amendments to the United States Constitution and 42 U.S.C. §

 9   1983, and alleges as follows:

10                                   JURISDICTION AND VENUE

11          1.       This Court has jurisdiction over this action pursuant to 42 U.S.C. §§ 1983 and

12   1988, and 28 U.S.C. § 1343.

13          2.       Venue is proper in this district, pursuant to 28 U.S.C. § 1357, as parties are all

14   residents of Arizona and all of the acts complained of occurred in Arizona. Plaintiff’s causes of

15   action arose in Arizona.

16                                                  PARTIES

17          3.       Plaintiff Portillo is a resident and citizen of the state of Arizona at all times

18   relevant.

19          4.       The City of Mesa (the “City”) is an Arizona municipality, organized according to

20   and operating pursuant to the laws of the State of Arizona. The City is a governmental entity and

21   acted through its agents at all times relevant to the claims herein as a government entity. Upon

22   information and belief, the agents of the City whose actions and omissions, as alleged herein,

23   form the basis for the Plaintiffs’ claims were acting at all material times with the consent and

24                                                                                                   2

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 3 of 37



 1   authorization of and according to the training and policies of the City. Upon information and

 2   belief, the primary policy-maker and decisionmaker for the City was John Meza. The allegations

 3   herein lodged against John Meza are lodged against him in his official capacity.

 4          5.      The City of Mesa Police Department (“MPD”) is a department of the City and

 5   operated through its departmental employees as an arm of the City at all times relevant to the

 6   claims herein. Because the MPD is a department of the City of Mesa, the actions of the MPD and

 7   its agents that form the basis of the claims herein are attributed to the City of Mesa for purposes

 8   of all federal and state law claims. See Williams v. City of Mesa Police Dep't, No. 09-1511, 2009

 9   U.S. Dist. LEXIS 80391, at *8, 2009 WL 2568640, at *3 (D. Ariz. Aug. 18, 2009); see also

10   Joseph v. Dillard's, Inc., 2009 U.S. Dist. LEXIS 120577, at *15, 2009 WL 5185393 (D. Ariz.

11   Dec. 23, 2009); Flores v. Maricopa County, No. 09-0945, 2009 U.S. Dist. LEXIS 61713, at **5-

12   6, 2009 WL 2169159, at *2 (D. Ariz. July 17, 2009).

13          6.      Defendant Philip Mitchell Brailsford (“Brailsford”) is a former MPD Officer,

14   Badge Number #19861, and was at all times relevant a resident of the State of Arizona. At all

15   times material to this complaint, Defendant Brailsford was acting within the scope and course of

16   his employment as a law enforcement officer operating under color of state law.

17          7.      Defendant Charles J. Langley (“Langley”) is a former MPD Officer, Badge

18   Number #10509, and is a resident of the State of Arizona. At all times material to this complaint,

19   Defendant Langley was acting within the scope and course of his employment as a law

20   enforcement officer operating under color of state law.

21          8.      Defendant Brian Elmore (“Elmore”) is an MPD Officer, Badge Number #19456,

22   and is a resident of the State of Arizona. At all times material to this complaint, Defendant

23

24                                                                                                    3

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 4 of 37



 1   Langley was acting within the scope and course of his employment as a law enforcement officer

 2   operating under color of state law.

 3          9.      Defendant Christopher Doane (“Doane”) is an MPD Officer, Badge Number

 4   #20111, and is a resident of the State of Arizona. At all times material to this complaint,

 5   Defendant Langley was acting within the scope and course of his employment as a law

 6   enforcement officer operating under color of state law.

 7          10.     Defendant Richard Gomez (“Gomez”) is an MPD Officer, Badge Number

 8   #15089, and is a resident of the State of Arizona. At all times material to this complaint,
 9   Defendant Langley was acting within the scope and course of his employment as a law
10   enforcement officer operating under color of state law.
11          11.     All of the and omissions giving rise to this Complain occurred in the State and
12   federal judicial District of Arizona.
13                                           FACTUAL BACKGROUND
14          12.     This is a civil action for monetary damages, arising from the fact that Defendants
15   Brailsford, Langley, Elmore, Doane, and Gomez (“Individually-named Defendants) failed to
16   properly investigated a call-relaying-third-party-information and subsequently used excessive
17   and unconstitutional force against Plaintiff while illegally arresting and detaining Plaintiff for
18   four (4) hours or more, thereby traumatizing and terrorizing Plaintiff.
19          13.     This is also a civil action for monetary damages in that, after arresting and
20   detaining the Plaintiff, Defendant Brailsford unlawfully shot and killed one Daniel Shaver in
21   Plaintiff’s presence, thereby further traumatizing and terrifying her for life.
22          14.     Plaintiff’s federal constitutional claims arise under 42 U.S.C. § 1983, and under
23   the Fourth Amendments to the United States Constitution.
24                                                                                                   4

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 5 of 37



 1          15.     The Fourth Amendment to the United States Constitution reads as follows:

 2                  The right of the people to be secure in their persons, houses,
                    papers, and effects, against unreasonable searches and seizures,
 3                  shall not be violated, and no warrants shall issue, but upon
                    probable cause, supported by oath or affirmation, and particularly
 4                  describing the place to be searched, and the persons or things to be
                    seized.
 5
            16.     Specifically, on or about January 17, 2016, Plaintiff was on a business trip in
 6
     association with her employment as a store manager, which trip took her to Mesa, Arizona. The
 7
     purpose of the trip was management training.
 8
            17.     On that day Plaintiff and Luis Nuñez met Daniel Shaver, another hotel guest, who
 9
     invited Plaintiff and Mr. Nunez into his hotel room to socialize.
10
            18.     Unbeknownst to Plaintiff, sometime after Plaintiff and Mr. Nuñez entered Mr.
11
     Shaver’s room at the La Quinta hotel, a member of the La Quinta hotel staff placed a call to the
12
     local 911 emergency system and reported that someone had reported seeing an individual
13
     pointing a gun out of a window at the hotel. The caller could not identify where the gun was
14
     being pointed, did not report that the gun had been pointed at a person, or any particular target,
15
     and did not specify if inside holding a gun that was pointing in the direction of the window.
16
            19.     The hotel staff did not treat the report they received as an active shooter situation.
17
     Instead, Ms. Leticia Jimenez, one of the hotel front desk employees, headed outside to confirm
18
     what room was involved.
19
            20.     Recognizing the room involved in the report as Mr. Shaver’s room, and having
20
     seen him earlier that evening ordering food, and having seen the Venezia’s delivery person
21
     heading upstairs, Ms. Jimenez, apparently with hotel management’s approval, went up to Daniel
22
     Shaver’s room.
23

24                                                                                                      5

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 6 of 37



 1          21.     Upon information and belief, Ms. Jimenez was unarmed and unafraid that Daniel

 2   Shaver posed any serious threat to her or others. Upon information and belief, her statement to

 3   the police after the shooting indicated what she observed when she reached Daniel Shaver’s

 4   room, the door was open, not closed.

 5          22.     The MPD officers who responded to the 911 call and went to Daniel Shaver’s

 6   room, including Defendants Brailsford, Langley, Doane, Elmore, Cochran and Gomez, could

 7   have and should have obtained that same information from Ms. Jimenez before they proceeded

 8   to Daniel Shaver’s room.

 9          23.     Upon information and belief, Ms. Jimenez could see the people inside Daniel

10   Shaver’s room through the open door and saw a large Hispanic male with black hair, facial hair,

11   and a black jacket with what appeared to be a rifle in his hands.

12          24.     Upon information and belief, Ms. Jimenez actually spoke to Daniel Shaver at his

13   room and noted that she thought she may have been observing the sale of a rifle.

14          25.     Sometime between approximately 8:30 and 9:15 p.m. on January 18, 2016,

15   multiple MPD officers including Defendants Brailsford, Langley, Doane, Elmore, Cochran and

16   Gomez arrived at the La Quinta hotel in response to the 911 call. Defendant Langley was the

17   senior responding officer and took command of the other officers who arrived at the scene.

18          26.     Defendant Langley coordinated an immediate action team of officers including

19   Defendants Brailsford, Elmore, Doane, Cochran and Gomez to go and secure room #502 –

20   Daniel Shaver’s room. Those officers ultimately moved to the fifth floor of the La Quinta hotel

21   and took positions outside room #502 under Defendant Langley’s command.

22          27.     Upon information and belief, at the time he arrived at the La Quinta hotel,

23   Defendant Brailsford was a lightly experienced officer whose prior conduct and actions indicated

24                                                                                                 6

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 7 of 37



 1   a dangerous immaturity, an unwillingness or inability to exercise personal restraint, and a

 2   willingness to employ inappropriate, unwarranted and excessive levels of force and violence in

 3   his activities while on duty.

 4          28.     Upon information and belief, Defendant Brailsford had been involved in an

 5   excessive use of force in connection with an incident at a convenience store that was well known

 6   to MPD officials and gave them reason to question his fitness for duty, to know of his

 7   predilection for employing excessive degrees of violence and force, and to be on notice of his

 8   corresponding danger to the public.

 9          29.     More specifically, in a video captured on or about September 27, 2015 (several

10   months before the shooting of Daniel Shaver) a member of the public appears to be subjected to

11   an excessive and unjustified use of force by Brailsford. A copy of that video can be viewed at

12   https://www.youtube.com/watch?v=1HEZm5em3dY.            MPD was well aware of that incident

13   because it resulted in a citizen complaint, investigated internally under IA No. 2015-238.

14          30.     The failure of the City of Mesa and MPD to suspend, terminate or retrain and

15   properly supervise Brailsford after this earlier incident constituted an endorsement of Defendant

16   Bailsford’s bad acts. In essence, it was an announcement of the City’s de facto policy, to wit:

17   that documented unlawful arrests, abuses of force and/or excessive force would go unpunished

18   and essentially deemed as permitted. As a result of the City of Mesa and MPD failure to acct,

19   they wrongfully exposed Plaintiff and Daniel Shaver to a known threat and unreasonable risk of

20   danger posed by Brailsford’s uncontrolled temper and willingness to exceed appropriate use of

21   force boundaries irrespective of his training and MPD policies.

22          31.     On the night of January 18, 2016, Defendant Brailsford was carrying an AR-15

23   weapon as his duty weapon. On that rifle he had installed a customized dust cover bearing the

24                                                                                                  7

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 8 of 37



 1   interior inscription “You’re Fucked” and bearing an exterior inscription bearing a Spartan helmet

 2   and the phrase “molon labe”. “Molon labe” is a classical Greek term translating as “come and

 3   take them,” taken from a Greek tale stating the defiance of King Leonidas to lay down his

 4   weapons and surrender to an invading enemy.

 5          32.     Upon information and belief, Defendant Brailsford’s use of the customized dust

 6   cover violated MPD policy and reflected Brailsford’s disregard for authority and governing

 7   police policy as well as a level of personal immaturity inconsistent with the responsibilities of

 8   sworn peace officer.

 9          33.     Upon information and belief, Defendant Brailsford’s use of the customized dust

10   cover and also reflected his disrespect for the rights and interests of the public he was sworn to

11   serve and a dangerous predilection for excessive force and violence that the MPD negligently

12   and recklessly failed to identify and address.

13          34.     Thus, based on the foregoing, MPD had sufficient information that Defendant

14   Brailsford represented a threat and danger to members of the community, like Daniel Shaver and

15   the Plaintiff, on the listed date. Yet, MPD failed to take the supervisory and protective actions

16   necessary to eliminate that threat and protect Daniel Shaver and the Plaintiff from Defendant

17   Brailsford.

18          35.     The City of Mesa’s failure to safeguard Plaintiff, Daniel Shaver, from Brailsford

19   knowing his proclivities and excesses constitutes grossly negligent, reckless and intentional

20   wrongful conduct rendering MPD and the City of Mesa liable to the Plaintiffs for all harms

21   arising out of Daniel Shaver’s killing.

22          36.     In the event that MPD claims not to have known about the dust cover, or about

23   Defendant Brailsford’s prior use of excessive force, or to the extent that MPD officials had

24                                                                                                   8

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 9 of 37



 1   overlooked or missed such signs of Brailsford’s dangerous character, personality and actions,

 2   then the City of Mesa, acting through MPD and its agents, failed in its duty to properly screen

 3   MPD officers for such issues and to protect Daniel Shaver, the Plaintiffs, and others by not hiring

 4   persons with the traits and predilections of Defendant Brailsford. Also, in that event, Defendant

 5   City of Mesa failed in its duty to the Plaintiffs and Daniel Shaver to properly inspect, oversee,

 6   supervise, train and control Defendant Brailsford.

 7          37.     The facts further indicate that MPD had failed in its duty to Daniel Shaver and the

 8   Plaintiffs to have adequately and appropriately trained and supervised Defendant Brailsford prior

 9   to and on January 18, 2016, so that he would honor and demonstrate appropriate self-restraint,

10   de-escalation techniques, and respect for the public and the policies of the MPD. The facts also

11   indicate that MPD had failed in its duty to adequately and appropriately train and supervise

12   Brailsford so that he would not employ excessive or inappropriate levels or types of force, as he

13   did against Daniel Shaver.

14          38.     Upon information and belief, the La Quinta employees who decided to call 911 or

15   directed the call to 911 had access to greater information than they relayed to the 911 operator

16   about the circumstances occurring in Daniel Shaver’s hotel room.

17          39.     Upon information and belief, had those employees provided to either the 911

18   operator or the MPD officers responding to the 911 call the additional information they knew

19   about Daniel Shaver, including his general demeanor, his positive interactions with staff a day

20   earlier and on the 18th, and his having just recently ordered food, they would have provided

21   material information that would have materially reduced the responding MPD police officers’

22   alleged perception of what risks of harm existed at the hotel that night. It was negligent and

23   reckless for the La Quinta hotel staff to advise the 911 operator and the responding MPD officers

24                                                                                                    9

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 10 of 37



 1   in the way they did, omitting material information the La Quinta staff knew about the occupant

 2   of the room where a rifle was supposedly spotted.

 3          40.    The window screen on Daniel Shaver’s hotel room at the La Quinta hotel on

 4   January 18, 2016, was secured. It could not easily be removed or moved aside by a hotel guest.

 5   Therefore, there is no possibility that anyone had actually extended a rifle outside the window

 6   prior to the 911 call that brought MPD officers to Mr. Shaver’s room.

 7          41.    Upon information and belief, the La Quinta hotel staff on duty on January 18,

 8   2016 knew of the fixed condition of the window screen on Daniel Shaver’s room. They could

 9   have easily informed the MPD of that fact when MPD officers arrived at the hotel that evening in

10   response to the 911 call. Upon information and belief, however, they did not do so, and the

11   MPD officers never asked any La Quinta staff before Defendant Brailsford shot and killed

12   Daniel Shaver what the condition or status of his window or window screen were.

13          42.    Upon information and belief, the MPD officers who responded to the 911 call,

14   including Defendants Langley, Brailsford, Doane, Cochran, Elmore and Gomez, could have

15   easily confirmed the fixed condition of a screen on the outside of Daniel Shaver’s hotel room—

16   thereby demonstrating that no firearm could have been pointed out of the window.

17          43.    Had Defendants done so, they would have inevitably concluded that the report of

18   a rifle pointed out of a window could not have been true by simply observing the window from

19   outside, especially with a flashlight and/or binoculars or rifle scopes, which should have been

20   standard equipment for officers on evening patrol duty. Upon information and belief, no one

21   from MPD directed that the room window conditions be checked or asked about them to test the

22   veracity of the information in the 911 call. That choice—to ignore obvious and easily available

23

24                                                                                                10

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 11 of 37



 1   information before engaging in a course of action likely to cause harm—was perpetrated by

 2   Defendants with deliberate indifference to the rights and safety of Plaintiff and Mr. Shaver.

 3          44.      The MPD officers who went to Daniel Shaver’s room failed to conduct an

 4   adequate and appropriate inquiry into the facts confronting them, and upon information and

 5   belief did not even conduct the rudimentary steps of speaking to the persons who supposedly saw

 6   a rifle through a hotel window or of speaking to hotel staff members like Ms. Jimenez to learn

 7   the critical information known to them about Daniel Shaver and the situation in Daniel Shaver’s

 8   room that would have confirmed that Daniel Shaver posed no threat to anyone, including the

 9   MPD officers.

10          45.      Had any of the MPD officers who responded to the 911 call before Daniel

11   Shaver’s execution properly investigated the situation at the hotel, they would have learned

12   through just a short conversation with Ms. Jimenez and the rest of the on-duty staff at the hotel

13   all the positive and non-threatening things Ms. Jimenez and the others at La Quinta knew about

14   Daniel Shaver, including those facts about his demeanor, interactions with others, and his recent

15   ordering of dinner.

16          46.      The MPD officers also would have learned through an appropriate inquiry of

17   hotel staff that Ms. Jimenez had actually felt comfortable enough to go up to Daniel Shaver’s

18   room unescorted and unarmed shortly before their arrival.

19          47.      The MPD officers also would have learned through an appropriate inquiry of

20   hotel employee Ms. Jimenez that the rifle in the room was being handled by a large Hispanic

21   male with facial hair wearing a black jacket, not Daniel Shaver, that the room door had been

22   open when Ms. Jimenez arrived there just a short time ago, and that she thought she might have

23   been observing a sale, not threatening activity.

24                                                                                                   11

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 12 of 37



 1          48.     The failure of the responding MPD officers to obtain the important information

 2   Ms. Jimenez and other staff or witnesses at the La Quinta hotel knew was a violation of the

 3   applicable standard of care for police work and was perpetrated with deliberate indifference to

 4   the constitutionally protected rights of Plaintiff, Mr. Shaver, and others. It resulted in needless

 5   danger. It allowed the MPD officers to reinforce their preconceived, but factually ignorant

 6   beliefs that they were somehow walking into an active shooter-type scenario, when the hotel

 7   staff could have confirmed easily that the situation was nothing of the sort. This reckless and

 8   negligent failure to investigate contributed to the wrongful killing of Daniel Shaver by Defendant

 9   Brailsford.

10          49.     Sometime after Ms. Jimenez left Daniel Shaver’s room, Mr. Nunez excused

11   himself and left the room. Upon information and belief, Daniel Shaver and Ms. Portillo

12   continued speaking, with Daniel Shaver sharing information about his family. Neither of them

13   were engaged in any activity creating a threat of harm to others.

14          50.     As the senior responding officer, Defendant Langley was responsible for tactical

15   decisions of the MPD officers under his command and for properly supervising the actions and

16   appropriately restraining the use of force of those on his team. Defendant Langley was

17   responsible through his actions and failures to act, including those listed above, for decisions and

18   actions that resulted in him and his team members making false and dangerous assumptions,

19   employing inappropriate and excessively aggressive and violent tactics, and inappropriately

20   escalating the situation outside Daniel Shaver’s room.

21          51.     By his actions and his failures to act appropriately and in accordance with the

22   appropriate standards of care for a police officer in his situation, Defendant Langley encouraged

23   overly aggressive and inappropriately violent actions by those under his command including

24                                                                                                    12

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 13 of 37



 1   Defendant Brailsford, and encouraged the inappropriate, unlawful and excessive use of force by

 2   Brailsford that caused Daniel Shaver’s death. Defendant Langley therefore facilitated,

 3   encouraged, motivated and caused Daniel Shaver’s death.

 4          52.    First, the MPD officers who went to Daniel Shaver’s room had no reports that a

 5   single shot had been fired or that there was any sort of “active shooter” situation involved. The

 6   MPD officers who went to Daniel Shaver’s room had no reports that anyone in Daniel Shaver’s

 7   room had aimed or pointed a rifle at any person.

 8          53.    The MPD officers who went to Daniel Shaver’s room knew that a material

 9   amount of time had passed since the report of someone seeing a rifle with no shots fired at all,

10   and no one threatened.

11          54.    The MPD officers who went to Daniel Shaver’s room had not received any

12   reports of anything else unusual or untoward happening, like loud noises, or screams or shouts

13   coming from Room 502. All was in fact, quiet at the hotel, which logically indicated that the

14   rifle seen in Room 502 may not reflect an imminent threat.

15          55.    Those same MPD officers had no personal description of the person who

16   supposedly was holding the rifle.

17          56.    The MPD officers who went to Daniel Shaver’s room did know, or should have

18   known, that the 911 call they were responding to was not reporting information or details the

19   caller had seen, but just represented a second-hand report of what the caller had been told by

20   someone else. The MPD officers therefore did not know if the person originally reporting the

21   issue had supposedly seen a weapon actually extended outside a window, or just a person

22   holding the weapon inside the building.

23

24                                                                                                 13

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 14 of 37



 1           57. Defendant Langley recognized that having just three officers with him was sufficient

 2   to address the situation involving Room 502, as he ultimately sent two officers back to the lobby

 3   to collect a room key and to call Room 502.

 4           58. Defendant Langley could therefore have asked some of his team members to conduct

 5   the follow-up inquiries mentioned above while the remaining officers surrounded the room, or he

 6   could have directed MPD officers remaining downstairs to ask the next arriving officers to

 7   conduct that investigation for him and radio the results.

 8           59. Obtaining the appropriate background was a safer practice for both Plaintiff and

 9   Daniel Shaver as well as those persons in all surrounding areas of the hotel than the MPD

10   officers rushing off heavily armed and assuming that heavy firepower might need to soon be

11   deployed in the middle of an occupied hotel’s hallway. Defendant Langley and the other officers

12   going to Daniel Shaver’s room with him therefore elected to employ tactics that unreasonably

13   put lives at risk.

14           60. Defendant Langley elected to deploy his forces as if an imminent threat of an active

15   shooter threatening all hotel guests existed, though he had no evidence of that, and the little

16   information he had suggested exactly the opposite. Upon information and belief, Defendants

17   Brailsford, Elmore, Doane, Cochran and Gomez agreed with and complied voluntarily with the

18   tactics selected by Defendant Langley, though they also had no knowledge of facts justifying

19   their tactics.

20           61. Defendants Langley, Brailsford, Elmore, Doane, Cochran and Gomez failed to

21   consider the possibility that there were myriad explanations for a hotel guest having a rifle in

22   their room that were innocent and involved no criminal or threatening activity. The failure to

23

24                                                                                                 14

26
27
28
               Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 15 of 37



 1   consider these possibilities was a contributing cause of the violations of Plaintiff’s

 2   constitutionally protected rights.

 3             62. Upon information and belief, the rash, irresponsible and dangerous mindset

 4   Defendants Langley, Brailsford and the other MPD officers appearing with them outside Daniel

 5   Shaver’s hotel room had already adopted before they ever saw Daniel Shaver is evidenced by the

 6   reckless attitude they displayed toward other hotel guests endangered by their actions.

 7             63. Moreover, upon information and belief, the aforementioned rash and dangerous

 8   behavior was either explicitly or implicitly condoned by the City, MPD, and John Meza, Chief of

 9   Police.

10             64. Defendant Langley’s entire team outside Room 502 knew that Langley and officers

11   Brailsford and Elmore were armed with AR-15 rifles, and that officers Doan, Cochran and

12   Gomez also had deadly firearms on them.

13             65. Sergeant Langley and the other officers understood well that the penetrating force of

14   an AR-15 round or even the rounds from their sidearms was sufficient to pass through

15   surrounding construction materials, and that discharging their weapons in the hallway of the La

16   Quinta threatened to send bullets, bullet fragments or other dangerous shrapnel or debris into

17   surrounding rooms in a manner that could severely injure or kill other guests.

18             66. The MPD officers did not seek to clear rooms around, above and below the targeted

19   room 502 so that there would be less risk to other guests. Rather, with no reliable or

20   corroborating evidence justifying their conclusions, and no adequate attempts to obtain the same,

21   the MPD officers making up Defendant Langley’s team made wild assumptions that Room 502

22   contained an individual so threatening to the rest of the hotel and the officers that they could not

23   even risk clearing other rooms first before launching their assault against Room 502. After

24                                                                                                    15

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 16 of 37



 1   Plaintiff was terrorized and Daniel Shaver was killed, the MPD officers had to clear at least one

 2   nearby room to ensure that no guests within had been hurt.

 3          67. As the MPD officers comprising Langley’s team arrived near Room 502, Defendant

 4   Langley announced his plan to get Daniel Shaver and Monique Portillo out of the room, bring

 5   them to about six feet in front of the officers and “put them out.”

 6          68. Before the MPD officers outside Room 502 made direct contact with Daniel Shaver,

 7   they heard both a male voice and a female voice coming from the room. Upon information and

 8   belief, they heard voices speaking in a conversational tone, not anything that indicated any

 9   threatening behavior or conditions.

10          69. After an MPD officer telephoned into Room 502, Daniel Shaver and Ms. Portillo

11   voluntarily exited in compliance with the MPD officers’ request. They did not hesitate or delay

12   or express any resistance or reluctance to comply.

13          70. Yet, Defendant Langley set a harsh and directly threatening tone with Daniel Shaver

14   and Ms. Portillo once they began to exit the room. From that time until Daniel Shaver was shot

15   and killed by Defendant Brailsford, Defendant Langley engaged in a series of aggressive,

16   threatening and confusing orders that heightened the aggressiveness of those officers with him

17   and improperly increased their expectation that they had something to fear from Daniel Shaver,

18   should be prepared to shoot him at the slightest movement, and were authorized and encouraged

19   to do so by their commanding sergeant.

20          71. Investigating Detective Sipe of the MPD has viewed the AXON body camera

21   evidence captured of the killing of Daniel Shaver by the cameras worn by Defendants Brailsford

22   and Doane. Detective Sipe has explained that “[a]t approximately twelve minutes and fifty-three

23   seconds of the video” Daniel Shaver came out of his hotel room and “was already on his hands

24                                                                                                 16

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 17 of 37



 1   and knees” when Sgt. Langley shouted for both Daniel Shaver and Ms. Portillo to get on the

 2   ground. Daniel Shaver was obviously compliant and offered no resistance.

 3            72. Daniel Shaver was dressed in just underwear, loose athletic shorts and a t-shirt. He

 4   was not wearing clothing in which he could conceal a rifle, and none of the MPD officers saw

 5   anything on Daniel Shaver’s body or formed by his clothes that suggested he had any weaponry

 6   of any kind on his person.

 7            73. Nothing about Plaintiff suggested she had any sort of weaponry on her, and indeed

 8   both Mr. Shaver and Ms. Portillo were completely unarmed as they interacted with the MPD

 9   officers in the hallway at the La Quinta hotel.

10            74. Yet, as Daniel Shaver and Ms. Portillo exited the hotel room and entered the hallway

11   surrounded by the multiple MPD officers Defendant Langley stated, ‘Alright, if you make a

12   mistake another mistake, there’s a very severe possibility you’re both going to get shot.” He said

13   this despite the fact that both individuals had complied with his direct instructions up until that

14   point.

15            75. Both Plaintiff and Mr. Shaver were obviously traumatized, frightened and

16   submissive. The MPD officers outside his room could see this in their physical posture and

17   movements and could hear it in their voices—particularly when Daniel Shaver tried to speak to

18   them. When Mr. Shaver attempted to speak, Sergeant Langley said, “This is – shut up. I’m not

19   here to be tactful and diplomatic with you. You listen, you obey. For one thing, did I tell you to

20   move young man?” To which Daniel Shaver responded, “No, sir. No, sir. No, sir. No, sir.”

21            76. As Defendant Langley continued to issue him orders, Daniel Shaver appeared both

22   compliant and confused to all the MPD officers who could see him in the hallway. At one point,

23

24                                                                                                   17

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 18 of 37



 1   Defendant Langley ordered Daniel Shaver to place his hands on the back of his head and

 2   interlace his fingers. Daniel Shaver was again compliant.

 3          77. Defendant Langley then told Daniel Shaver to cross his left foot over his right foot.

 4   Daniel Shaver complied with this but appeared to be confused as to which foot Defendant

 5   Langley had ordered him to cross. He crossed his feet both ways before finally crossing his feet

 6   as Defendant Langley had instructed. Daniel Shaver’s actions showed he was concentrating on

 7   behaving just as the MPD officials wanted.

 8          78. Defendant Langley then told Daniel Shaver, “if you move, we’re going to consider

 9   that a threat and we are going to deal with it and you may not survive it.” This was the second

10   threat against Daniel Shaver’s life in a matter of minutes despite Daniel Shaver’s repeated and

11   unabated attempts to comply with the police instructions. Plaintiff was present for this second

12   threat and fully aware that the police were threatening to shoot Mr. Shaver and, implicitly, her,

13   too.

14          79. After the MPD officers took Plaintiff into custody, Langley again told Daniel Shaver

15   “to listen to his instructions and ‘do not make a mistake.’” Nowhere in MPD’s or the City of

16   Mesa’s policies, or the law governing use of force by police officials, is the use of deadly force

17   ever justified because a suspect “made a mistake.” Yet, Defendant Langley expressed his clear

18   belief and directives to his subordinate officers that they could and should shoot Daniel Shaver if

19   he simply made a mistake.

20          80. Defendant Langley continued to confusingly instruct Daniel Shaver to make various

21   bodily movements, such as requesting that Daniel Shaver push himself up to a kneeling position

22   while also keeping his legs crossed. When Daniel Shaver accidentally uncrossed his legs while

23   moving to a kneeling position, Sergeant Langley immediately shouted at Daniel Shaver to keep

24                                                                                                   18

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 19 of 37



 1   his legs crossed, to which Daniel Shaver crossed his legs, and said, “I’m sorry. I’m sorry. I just

 2   pushed my --.” Defendant Langley did not let Daniel Shaver complete his sentence.

 3          81. Daniel Shaver then apparently put his hands behind his back as if waiting to be

 4   handcuffed, about which investigating Detective Sipe of the MPD has noted, “This did not

 5   appear to be an exaggerated movement and looked similar from the vantage point of the video as

 6   when someone is handcuffed with officers behind them.”

 7          82. However, Defendant Langley started screaming about Daniel Shaver’s hands, even

 8   though his initial commands of Daniel Shaver should do with his hands was loud and

 9   indiscernible.

10          83. Defendant Langley shouted for Daniel Shaver to place his hands in the air and Daniel

11   Shaver “complied and rapidly put his hands above his head.” Then Daniel Shaver said, “No,

12   please do not shoot me. I’m … I’m trying to just do what you –”in a voice that, according to

13   Detective Sipe, “appeared to be panicked.”

14          84. At that point, the MPD officers near Daniel Shaver in the hallway, including without

15   limitation Defendant Brailsford, could hear Daniel Shaver audibly sobbing including when he

16   said “yes sir,” in response to Defendant Langley’s question about whether he understood what he

17   was being told to do.

18          85. Defendant Langley then shouted at Daniel Shaver to crawl towards him. Again

19   displaying his prompt and respectful compliance with the police commands, Daniel Shaver

20   dropped to his hands and knees and could audibly be heard sobbing and stating ‘Yes, sir’ by the

21   MPD officers as he began to crawl forward.

22          86. The MPD officers had already taken Monique Portillo into custody. Defendant

23   Langley commanded Monique Portillo to crawl toward them, and then had Defendant Gomez

24                                                                                                  19

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 20 of 37



 1   walk forward to take her into their custody when she “was approximately no more than 6 feet in

 2   front of us,” per Defendant Langley.

 3          87. When the MPD officers had taken her into custody, they left her purse on the floor of

 4   the hallway in the direct path that Defendant Langley was ordering Daniel Shaver to crawl on. In

 5   fact, when Defendant Brailsford shot Daniel Shaver, Daniel Shaver collapsed on the purse.

 6          88. Leaving the purse in the hallway was reckless and negligent, inappropriate, and

 7   violated the standard of care for police work. It placed Daniel Shaver at the risk of imminent

 8   death by shooting to leave the purse in the hallway and make him crawl towards and over it. This

 9   was especially so given the threats and instruction vocalized by Defendant Langley to his team

10   members that if Daniel Shaver moved it was to be taken as a threat and Daniel Shaver might not

11   survive. Upon information and belief, it was inevitable and imminently foreseeable that someone

12   having to crawl over or around a purse obstructing their path would make movements of their

13   arms and/or legs, and that, given Defendant Langley’s admonitions, one or more of his officers

14   might open fire and hurt or kill the individual without justification.

15          89. While Plaintiff was not shot, the actions that Defendants took toward Daniel Shaver

16   in front of her not only left her suffering likely lifelong trauma but also indicate just how

17   indifferent Defendants were to both Mr. Shaver and Plaintiff’s rights and safety.

18          90. The fact that the MPD officers forced Daniel Shaver to crawl in a manner and in

19   clothing that forced his shorts down in an embarrassing fashion, all the while intending to shoot

20   him if he moved his hand back to prevent the shorts from falling was also deliberately indifferent

21   to the rights of Mr. Shaver and demonstrates that the policy of the City, MPD, and these

22   Defendants, either explicit or de facto, was the driving force behind the violations of Plaintiff’s

23   rights and the rights of other people, including Daniel Shaver.

24                                                                                                   20

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 21 of 37



 1           91. The fact that Defendant Brailsford shot Daniel Shaver and killed him exhibits

 2   intentional, criminal conduct falling far below any standard of care applicable to Brailsford and

 3   all those MPD officers acting in concert with him and was perpetrated willfully, wantonly, and

 4   with deliberate indifference to the rights of Mr. Shaver, Plaintiff, and others.

 5           92. The willingness and intent of Defendant Langley to promote, direct and encourage

 6   the type of irresponsible, inadequate, reckless and aggressive tactics described above was a

 7   contributing cause of dangerous emotions of fear, anxiety and aggression among those he led,

 8   and caused and/or encouraged Defendant Brailsford to shoot Daniel Shaver. This course of

 9   behavior was undertaken with deliberate indifference to the rights of Plaintiff, Mr. Shaver, and

10   others. It disregarded appropriate standards of police leadership and conduct, endangering

11   immediately both the occupants of Room 502 and of all surrounding rooms and constituting a

12   contributing cause to the wrongful killing of Daniel Shaver and the violation of rights suffered

13   by Plaintiff.

14           93. At the time Daniel Shaver was crawling in the hotel hallway, his athletic shorts had

15   fallen considerably down his rear end, exposing significantly his underwear. This would have

16   provided further confirmation to Defendant Brailsford and the other officers assembled there that

17   Daniel Shaver had no weapon hidden on him, especially not in the waistband of his shorts. There

18   was no reason for the Defendant MPD officers to believe that Daniel Shaver was carrying a

19   weapon of any kind – whether a rifle as described in the 911 call or something else.

20           94. Upon information and belief, Daniel Shaver made no moves and took no actions of

21   any kind that indicated a threat justifying the use of deadly force against him. In fact, the last

22   words Daniel Shaver said was the submissive phrase: “Yes, sir. Please.” But then, Officer

23   Brailsford killed him with five rounds fired from his AR-15 weapon.

24                                                                                                  21

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 22 of 37



 1          95. No other officer present fired their weapons.

 2          96. There was no reason for anyone to open fire. Daniel Shaver did nothing to warrant

 3   being shot.

 4          97. Daniel Shaver’s killing was unprovoked, unwarranted, unjustified, callous, depraved,

 5   vicious and evil. It reflected a conscious decision by Defendant Brailsford to shoot an unarmed

 6   and innocent man who was complying with police orders, sobbing, and begging not to be shot.

 7          98. The decisions made and tactics employed by Defendants Langley, Brailsford, Elmore,

 8   Doane, Cochran and Gomez display and stem from a lack of adequate training, a lack of

 9   adequate screening and a lack of adequate supervision, as well as personal inclinations created

10   by dangerous and unsuitable predispositions, and inadequate and improper policies, procedures

11   and practices that encouraged an overly-aggressive, unjustifiably hyper-vigilant state and a

12   predilection for violent confrontation that posed substantial and unwarranted dangers to those

13   interacting with these officers, including Daniel Shaver. The policies of the City, MPD, and then-

14   Chief of Police John Meza were the driving force behind the violations of rights endured by

15   Plaintiff and the killing of Daniel Shaver.

16          99. The actions and failures to act of Defendants comprising Defendant Langley’s team,

17   including the decisions and directions provided by Defendant Langley, and the voluntary

18   compliance with such decisions and directions by Defendants Brailsford, Doane, Elmore,

19   Cochran and Gomez, reflects inadequate or irresponsible and inappropriate police training and

20   practices by the MPD and the City of Mesa, as well as highly inappropriate personal dispositions

21   for responsible police work among all the Defendants named in this paragraph. They each,

22   individually and collectively, in cooperation with and support of one another, employed tactics

23

24                                                                                                  22

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 23 of 37



 1   that allowed matters to escalate into an excessive and unreasonably dangerous deployment of

 2   force without heed of the actual facts indicating there was no need or justification for such force.

 3          100.    Daniel Shaver’s death, therefore, could also have been avoided through proper

 4   selection and hiring of MPD officers, and by proper training and supervision of Brailsford,

 5   Langley and the other MPD officers on scene at Daniel Shaver’s killing.

 6          101.    Defendant City of Mesa failed to properly select and hire officers for the MPD

 7   and therefore it allowed Daniel Shaver to be confronted on the evening of January 18, 2016, by

 8   individual officers either inappropriately disinclined or unable to follow appropriate limitations

 9   on police use of force, or unable to absorb and implement training on appropriate practices for

10   investigation of the total situational circumstances facing an officer or team of officers at a

11   response scene, appropriate and proportional employment of force, and de-escalation techniques.

12          102.    Defendant City of Mesa, through its MPD and the MPD officials, failed to

13   properly train, screen, supervise and direct each of the Defendants comprising Langley’s team

14   (Langley, Brailsford, Doane, Cochran and Gomez). The reckless and indifferent actions of such

15   officers display a conscious disregard by the MPD for appropriate screening, hiring, training,

16   supervision and interventions needed to ensure compliance with applicable and accepted use of

17   force standards, investigatory standards and tactical response standards. Had they done so,

18   Daniel Shaver would not have been killed and the remaining damages for which relief is sought

19   here would not have occurred.

20          103.    Upon information and belief, had the members of Defendant Langley’s team been

21   properly trained, screened, supervised, and directed, the Defendants on the Langley team would

22   have employed measures or actions that completed appropriate investigations before assessing

23   final approach tactics, would have employed de-escalation tactics, and would not have engaged

24                                                                                                     23

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 24 of 37



 1   in the aggressive, confusing and irresponsible instructions Defendant Langley insisted on. In

 2   short, Daniel Shaver would not have been killed.

 3           104.    Each of the Defendants comprising Defendant Langley’s team also bears their

 4   own individual responsibility and liability for not overcoming the poor training and practices that

 5   encouraged them to not question or investigate what was really happening in Room 502, and for

 6   not challenging the inappropriate and dangerous tactics employed at Defendant Langley’s

 7   direction as discussed above.

 8           105.    The actions and failures to act of Defendant City of Mesa, through its individual

 9   agents, including but not limited to Chief of Police John Meza and the individually named

10   Defendants in this case, and through its MPD, as alleged above, violated the standard of care

11   applicable to Defendant City of Mesa, were evil and malicious, or, at a minimum, reckless and/or

12   negligent, and were a driving force behind the ciolation of Plaintiff’s rights and Daniel Shaver’s

13   wrongful killing.

14           106.    The actions and failures to act of the Defendants Brailsford, Langley, Elmore,

15   Doane, Cochran and Gomez, as alleged above, violated the standard of care applicable to their

16   positions as police agents of the City of Mesa, were evil and malicious, or, at a minimum,

17   reckless and/or negligent, and were a contributing cause of Daniel Shaver’s wrongful killing.

18           107.    As a direct and proximate cause of Defendants’ bad acts, Plaintiff has suffered

19   egregious and permanent harm and loss in multiple forms, including both non-economic pain and

20   suffering, costs, expenses and economic losses and negative impacts on Plaintiff’s ability to

21   enjoy life. Plaintiff is entitled to full compensation for all her losses.

22           108.    Each of the MPD officers at the scene of Daniel Shaver’s killing, including

23   Defendants Brailsford, Langley, Doane, Elmore, Cochran and Gomez are jointly and severally

24                                                                                                   24

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 25 of 37



 1   liable, along with the City of Mesa, for Daniel Shaver’s death and all the harms inflicted on him

 2   and Plaintiffs Laney Sweet and her minors. Each of them had an independent duty to ensure that

 3   they behaved rationally, carefully, and investigated all the relevant facts before putting

 4   themselves, as a team, in a situation where Daniel Shaver’s life became endangered.

 5          109.    By complying with the deliberately indifferent, sub-standard leadership and

 6   inappropriate directives of Defendant Langley, the other Defendants knowingly and intentionally

 7   placed Daniel Shaver and others in harm’s way and at an unreasonable risk of death. By

 8   cooperating with and facilitating Defendant Langley’s lack of investigation, belligerent and

 9   bullying and confusing tactics, and gross disregard for the true circumstances his team faced,

10   each of the MPD officers named as Defendants herein aided, abetted, conspired with and

11   facilitated the killing of Daniel Shaver.

12          110.    By allowing officer Brailsford to operate with an AR-15 personally modified to

13   express disregard and even disgust for the public he encountered, the other officers who were

14   aware of those circumstances allowed a dangerous and deadly instrument to be placed in the

15   hands and discretion of an unsuitable personality. The MPD officers are not entitled to a

16   “Nuremburg defense” – claiming they were just following orders. They each owed an individual

17   duty of care to Plaintiff, to Daniel Shaver, and to the public and Defendants breached that duty in

18   multiple ways by failing to stop the missteps and errors outlined above that lead to the

19   deprivation of Plaintiff’s rights and to Daniel Shaver’s death.

20          111.    Immediately after he shot Daniel Shaver, Defendant Brailsford was told to leave

21   the area by Defendant Langley. He turned off his AXON body camera.

22          112.    MPD policy prohibits an officer involved in a shooting to confer with other

23   officers involved in the shooting or any family member other than a spouse until after an

24                                                                                                   25

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 26 of 37



 1   investigation has been conducted. Upon information and belief, all the individually-named

 2   Defendants named in this action knew that policy. MPD’s DPM 2.1.10 (Use of Force) mandates

 3   that the “supervisor shall immediately separate the involved members and/or witnesses and order

 4   them not to discuss the investigation, including the interview, with any unauthorized person.

 5   Authorized persons include: Homicide Unit investigators, involved members attorneys and/or

 6   Department representative, spouse, health care provider, and clergy.”

 7          113.    Yet, in violation of that policy an MPD officer encouraged Defendant Doane to

 8   go to Defendant Brailsford in the parking lot outside the hotel shortly after the shooting.

 9   Defendant Doane turned off his AXON body camera before it could record anything he might

10   have said to Brailsford, or that Brailsford said to him.

11          114.    While the investigation into Daniel Shaver’s killing started, Defendant Brailsford,

12   along with other officers who had been with him at the scene of the killing, were taken to an off-

13   site location, apparently for some two to three hours before MPD Detective Sipe was able to

14   interview Officer Brailsford and others about the incident.

15          115.    To the extent that any of the Individually-named Defendants were allowed prior

16   to their interview for the formal investigation into Daniel Shaver’s killing to communicate with

17   one another, either directly or indirectly through proxies such as union representatives, counsel

18   or other MPD officers, such communication was a knowing violation of the MPD policies.

19          116.    To the extent that Defendant Brailsford or any other named Defendant was

20   allowed to communicate with a family member other than a spouse before they completed their

21   interviews for the formal MPD investigation into the killing, such communication was a knowing

22   violation of MPD policy.

23

24                                                                                                  26

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 27 of 37



 1          117.     Defendants Langley, Brailsford, Doane, Elmore, Cochran and Gomez were

 2   required to, and did, complete written incident reports about the shooting of Daniel Shaver. Not

 3   coincidentally, incident reports written by the MPD agents who had been part of Langley’s team

 4   fail to adequately convey Daniel Shaver’s plea to the MPD officers not to shoot him, his audibly

 5   crying out of fear of what would happen, the confusing and belligerent nature of the instructions

 6   offered by Langley, and Daniel Shaver’s continued attempts to comply with Sergeant Langley’s

 7   changing orders despite his obvious inability to completely understand Sergeant Langley’s

 8   instructions.

 9          118.     In contrast, many of those same incident reports share references to a perceived

10   threat, even though Daniel Shaver did nothing that would amount to a threat. The similar

11   omissions from the reports and attempts to portray Daniel Shaver as threatening and

12   uncooperative suggest collusive attempts to cover up the true facts, impede the investigation into

13   Daniel Shaver’s killing, make the shooting appear justified, and to hinder the investigation, any

14   prosecution and any administrative proceedings or civil actions that could implicate or expose

15   any of the Defendants to sanction, prosecution, or civil liability. As such, they represent

16   obstruction and further violations of the Plaintiffs’ rights to know the truth and to have police

17   officers and city officials fully and truthfully participate in any investigation or other proceeding

18   involving the killing.

19          119.     Defendant City of Mesa terminated the employment of Defendant Brailsford.

20          120.     Upon information and belief, Defendant City of Mesa had served Defendant

21   Langley with a notice of an internal investigation regarding his official conduct as an MPD

22   officer, and Defendant Langley elected to retire rather than face possible discipline and loss of

23   retirement benefits.

24                                                                                                     27

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 28 of 37



 1          121.     Upon information and belief after diligent investigation, at no point in time was

 2   Plaintiff suspected of any crime prior to or at the time of this incident.

 3          122.     After Plaintiff was forced to witness the police slaying of Daniel Shaver, Plaintiff,

 4   who was crying and screaming with fear and trauma while still handcuffed, was shouted at by

 5   several Defendants, who used profanity, telling her to “shut the fuck up!” and similar remarks,

 6   which further traumatized her.

 7          123.     Plaintiff was taken, still handcuffed, from the scene of Daniel Shaver’s homicide

 8   by Defendants. Plaintiff was taken to a bench outside the hotel where she was then handcuffed

 9   to the bench with another officers’ handcuffs. The handcuffs continued to be tight and painful,

10   leaving red marks on the Plaintiff’s skin.

11          124.     Defendant Jane Doe asked Plaintiff a number of questions, including her purpose

12   for being in Arizona, and what had happened leading to the death of the deceased, Daniel

13   Shaver. Defendant Jane Doe repeatedly interrupted Plaintiff’s report of the events to interject

14   her opinion, stating, among other things, that the deceased Daniel Shaver “could have been a

15   terrorist,” and similar comments that seemingly appeared to justify the execution of Mr. Shaver.

16   At no time did Defendant Jane Doe inform Plaintiff why she was being detained, what crime she

17   was suspected of having committed, or any information as to why she was being treated in this

18   way.

19          125.     Eventually, Plaintiff was escorted to a small sport utility vehicle (SUV), where

20   she was seated, still painfully handcuffed, for hours. Several officers came and went in the

21   vicinity, and Plaintiff inquired why she was being held and why she was handcuffed. She was

22   not answered.

23

24                                                                                                     28

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 29 of 37



 1          126.    After several hours, Plaintiff was approached by a Mesa Police Department

 2   detective, who interviewed her and audio recorded the interview. The detective apologized

 3   profusely to the Plaintiff, asked if she was comfortable, asked whether the handcuffs were

 4   painful, asked if she needed to drink water.

 5          127.    Eventually, the Plaintiff was removed from the police SUV and, still handcuffed,

 6   led across the hotel lobby. Plaintiff felt extremely humiliated, as there were still guests in the

 7   hotel lobby. The handcuffs were still tight and painful.

 8          128.    The detective asked other officers present, “why is she still handcuffed?,”

 9   recognizing that at least one member of MPD could understand that Plaintiff was never a suspect

10   of any crime that had been committed. At this point, the handcuffs were finally removed.

11          129.    Plaintiff was allowed to retrieve her belongings from her room and was assigned

12   another room by the hotel.

13          130.    Plaintiff was finally able to rest in her room around 5:00 a.m. the day following

14   the police homicide off Daniel Shaver.

15                                  SUMMARY OF ALLEGATIONS

16          131.    In summary, Defendant Langley and his Mesa Police team responded to a 911 call

17   reporting that someone was seen pointing a rifle out La Quinta hotel room window in Mesa,

18   Arizona in January, 2016.

19          132.    No threats, shots, or descriptions of any suspect were reported. Defendants had no

20   reason to believe that an “active shooter” situation existed when Defendant Langley assumed

21   command and directed a team of other officers to immediately take lethal positions in retrieving

22   victim Plaintiff and Daniel Shaver a hotel room.

23

24                                                                                                  29

26
27
28
             Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 30 of 37



 1          133.    Defendant Langley made the decision to not gather information from hotel staff

 2   about Daniel or his room, though hotel staff had just gone to check on Daniel, spoke with him,

 3   and observed an entirely different man holding a rifle in what hotel staff thought was just a gun

 4   sale transaction.

 5          134.    When Plaintiff and Daniel Shaver voluntarily exited the hotel room to the hallway

 6   in response to a phone call from a Mesa PD officer, Defendant Langley personally barked threats

 7   of death to a compliant and terrified Plaintiff and Daniel Shaver and his police team.

 8          135.    Defendant Langley instructed Daniel Shaver in Plaintiff’s presence that any

 9   “mistake” by Mr. Shaver in complying with Langley’s personally issued instructions authorized

10   any officer to shoot and kill Mr. Shaver.

11          136.    Defendant Langley included thereafter alternating and hopelessly confusing

12   instructions to Plaintiff and more so to Mr. Shaver: move, then do not move or else Mr. Shaver

13   would be shot, then to crawl forward with legs crossed and hands in the air with the threat of

14   death if he placed his hands on the ground, and then contradictory instructions to crawl instead

15   with his hands on the ground with the threat of death if Mr. Shaver raised his hands.

16          137.    Defendant Langley rebuffed every attempt by Daniel to simply explain himself

17   with a “shut up” and ignored Daniel’s cries and his express pleas not to be shot.

18          138.    When Defendant Philip Brailsford, whom Defendant Langley personally

19   designated as a lethal force officer, unjustifiably enacted Langley’s orders and killed Daniel,

20   Defendant Langley, like the other defendant officers, went into cover-up mode.

21          139.    Defendants compounded their violation of Plaintiff’s initial unlawful arrest and

22   false imprisonment by continuing that detention, handcuffed—including being handcuffed to a

23   bench—for hours, despite the fact that there was never probable cause to believe that Plaintiff

24                                                                                                 30

26
27
28
               Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 31 of 37



 1   was had committed any crime and despite the United States Supreme Court’s prohibition of

 2   prolonged detention of witnesses and/or people who have not committed a crime and/or for

 3   whom there is no probable cause to believe that they have committed a crime.

 4             140.   Defendants falsified their incident reports by omitting many details to try and

 5   justify the wrongful murder of Daniel by Defendant Brailsford.

 6             141.   Defendants are sued herein as “integral participants” in the violation of Plaintiff’s

 7   rights.

 8             142.   Although each named Defendant’s actions alone may not “rise to the level of a

 9   constitutional violation,” Boyd v. Benton, 374 F.3d 773, 780 (9th Cir. 2004), the integral

10   participation theory allows extends liability for the violations of Plaintiff’s constitutionally-

11   protected rights to “those actors who were integral participants in the constitutional violation,

12   even if they did not directly engage in the unconstitutional conduct themselves.” Hopkins v.

13   Bonvicino, 573 F.3d 752, 770 (9th Cir. 2009).

14             143.   Defendants Brailsford, Langley, Elmore, Doane, and Gomez were all integral

15   participants to the deprivation of Plaintiff’s constitutionally-protected rights.

16             144.   In particular, Defendant Langley, in his supervision of the scene, and by his

17   treatment of and instructions to Plaintiff and to Mr. Shaver created an environment that

18   heightened the likelihood, and/or may have directly resulted in, Defendant Brailsford shooting

19   Mr. Shaver in front of Plaintiff.

20             145.   Defendant Langley was an integral participant in setting in motion the events that

21   led to Mr. Shaver’s death. Moreover, the constitutional violation at issue is Defendants' unlawful

22   arrest of Plaintiff and excessive force and unlawful seizure of Mr. Shaver by lethally shooting

23   him.

24                                                                                                      31

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 32 of 37



 1           146.   It is clearly established that an officer may not shoot a citizen who is unarmed and

 2   complying with officers’ instructions. See Tennessee v. Garner, 471 U.S. 1, 11 (1985) (“A police

 3   officer may not seize an unarmed, nondangerous suspect by shooting him dead.”).

 4           147.   Defendants conduct was driven by evil motive or intent, or when it involved a

 5   reckless or callous indifference to the constitutional rights of Plaintiff and others. See Dang v.

 6   Cross, 422 F.3d 800, 807 (9th Cir. 2005).

 7            COUNT I: DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. 1983 – FALSE
                            ARREST / FALSE IMPRISONMENT
 8
             148.   Each and every foregoing allegation is herein incorporated by reference as if fully
 9
     set forth.
10
             149.   Defendants Brailsford, Langley, Elmore, Doane, and Gomez were state actors
11
     who were, at all times material to this Complaint, acting within the course and scope of their
12
     employment with the City of Mesa, Arizona’s police department.
13
             150.   At all times pertinent hereto, Defendants Brailsford, Langley, Elmore, Doane, and
14
     Gomez were acting under the color of law.
15
             151.   Prior to engaging in their unlawful actions, including the use of unnecessary force
16
     against a citizen who posed no threat to the officers themselves or the public, Defendants
17
     Brailsford, Langley, Elmore, Doane, and Gomez had a duty to critically evaluate the facts on
18
     which they would rely to support their planned actions and to determine if such actions were
19
     objectively reasonable and in good faith under the totality of the circumstances.
20
             152.   Defendants Brailsford, Langley, Elmore, Doane, and Gomez failed to exercise
21
     their duty to critically evaluate the facts on which they would rely to support their planned
22

23

24                                                                                                   32

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 33 of 37



 1   actions and to determine if such actions were objectively reasonable and in good faith under the

 2   totality of the circumstances and their actions were not objectively reasonable.

 3           153.    During their interaction with Plaintiff in the hallway outside Daniel Shaver’s hotel

 4   room, Defendants Brailsford, Langley, Elmore, Doane, and Gomez had no reason to believe that

 5   Plaintiff posed a threat of serious physical harm to them or anyone else.

 6           154.    The actions undertaken by Defendants Brailsford, Langley, Elmore, Doane, and

 7   Gomez violated that standard and resulted in the deprivation of Plaintiff’s civil rights.

 8           155.    The actions taken by Defendants City, Brailsford, Langley, Elmore, Doane, and

 9   Gomez, and John/Janes Does 1-5 during their prolonged, unjustified, and unreasonable arrest

10   and detention of Plaintiff were such that, as a reasonable person, Plaintiff did not believe that

11   she was free to leave.

12           156.    Defendants Brailsford, Langley, Elmore, Doane, and Gomez were deliberately

13   indifferent to the rights of Plaintiff and others.

14           157.    The actions of Defendants Brailsford, Langley, Elmore, Doane, and Gomez

15   constituted false, unlawful, and/or unreasonable arrest in violation of her Fourth Amendment

16   and/or Fourteenth Amendment rights.

17           158.    The actions of Defendants Brailsford, Langley, Elmore, Doane, and Gomez were

18   not justified under clearly established law under the Fourth and/or Fourteenth Amendments to the

19   United States Constitution and resulted in the deprivation of Plaintiff’s civil rights.

20           159.    Defendants Brailsford, Langley, Elmore, Doane, and Gomez were integral

21   participants in the prolonged warrantless, unjustified, and unreasonable arrest and detention of

22   Plaintiff.

23

24                                                                                                    33

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 34 of 37



 1           160.   As a direct and proximate result of Defendants City, Defendants Brailsford,

 2   Langley, Elmore, Doane, and Gomez’s actions, Plaintiff suffered pain and suffering and other

 3   damages to be proven at trial

 4           161.   Defendants Brailsford, Langley, Elmore, Doane, and Gomez acted intentionally,

 5   maliciously and/or with deliberate indifference when they falsely, unlawfully, and/or

 6   unreasonably arrested Plaintiff and/or when they falsely, unlawfully, and/or unreasonably

 7   detained Plaintiff.

 8           162.   Defendants intended to confine Plaintiff by handcuffing her at gunpoint.

 9           163.   Plaintiff was conscious of the confinement, and it was against her consent.

10           164.   Plaintiff was not free to leave until hours of being handcuffed and led from the

11   scene of the shooting, to a bench, to a law enforcement vehicle and finally to a new hotel room.

12           165.   Defendants' lacked probable cause to confine Plaintiff.

13           166.   The actions of the Defendants proximately caused damages to Plaintiffs in loss of

14   liberty, embarrassment, humiliation and mental and emotional distress.

15           167.   In addition, the actions taken by Defendants City, Brailsford, Langley, Elmore,

16   Doane, and Gomez, and Does 1-5 were willful, wonton, malicious, intentional, grossly

17   indifferent and perpetrated with reckless indifference to the rights of Plaintiff.

18           168.   An award of punitive damages is necessary to punish this conduct and prevent this

19   kind of mistreatment of citizens in the future.

20                     COUNT III: MONELL CLAIM UNDER 42 U.S.C. § 1983
                      RESULTING IN THE DEPRIVATION OF CIVIL RIGHTS
21
             169.   Each and every foregoing allegation is herein incorporated by reference as if fully
22
     set forth.
23

24                                                                                                      34

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 35 of 37



 1          170.    Defendant City of Mesa either maintains an official policy of a) permitting its

 2   police officers to use create circumstances in which force may appear to be justified absent the

 3   need for such force and/or b) permitting its officers to use excessive and unlawful force against

 4   citizens and/or c) permitting its police officers to illegally arrest and detain people unlawfully or,

 5   in the alternative, maintains a de facto policy of ignoring such actions by the officers employed

 6   by MPD including but not limited to Defendants Brailsford, Langley, Elmore, Doane, and

 7   Gomez.

 8          171.    Defendant City of Mesa’s knowledge of the illegal actions undertaken by

 9   Defendants Brailsford, Langley, Elmore, Doane, and Gomez, as described herein, can be inferred

10   by the obviousness of the facts.

11          172.    Put simply, the actions complained of by Defendants Brailsford, Langley, Elmore,

12   Doane, and Gomez were not secret and it is not possible for Defendants to have acted without the

13   knowledge and permission of the City.

14          173.    Defendant City of Mesa’s policy and practice of inadequate training and culture

15   of ignoring wrongful, unreasonable, and/or excessive use of force by its police officers as well as

16   ignoring false arrest and/or unlawful detention by Transit Security Officers and Mesa Police

17   Officers was a moving force in causing Plaintiff to suffer violations of the rights and privileges

18   afforded to her by both the United States Constitution and the Constitution of the State of

19   Arizona.

20          174.    Upon information and belief, prior to the events giving rise to this Complaint,

21   Defendant City of Mesa was aware of a widespread practice of the use of wrongful,

22   unreasonable, and/or excessive use of force by its police as well as falsely arresting and

23   unlawfully detaining citizens by its police officers.

24                                                                                                      35

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 36 of 37



 1           175.    Despite this awareness, Defendant City of Mesa had a policy and practice of

 2   failing to adequately monitor, supervise, discipline and otherwise control its police officers.

 3           176.    Defendant City of Mesa was aware of the substantial risk that allowing the

 4   custom of its police officers using excessive, unreasonable, and/or unlawful force against citizens

 5   would pose to the public but chose not to take the appropriate steps to protect citizens.

 6           177.    Defendant City of Mesa was aware of the substantial risk that allowing the

 7   custom of its police officers to illegally arrest and/or detain citizens to continue would pose to

 8   the public but chose not to take the appropriate steps to protect citizens.

 9           178.    Upon information and belief, Defendant City of Mesa’s policymakers were

10   deliberately indifferent as to the obvious consequence of police officers’ widespread practice of

11   needlessly using excessive, unreasonable, and/or unlawful force and the deprivation of civil

12   rights that would arise therefrom, including the deprivation of Plaintiff’s rights.

13           179.    Defendant City of Mesa’s policymakers were deliberately indifferent as to the

14   obvious consequence of its police officers’ widespread practice of unlawfully detaining citizens

15   and the deprivation of civil rights that would arise therefrom, including the deprivation of

16   Plaintiff’s rights.

17           180.    Upon information and belief, Defendant City of Mesa’s deliberate indifference to

18   the widespread practice among its employees and agents of needlessly using excessive,

19   unreasonable, and/or unlawful force directly and illegally detaining and/or falsely arresting

20   citizens and proximately caused the constitutional deprivation resulting in Plaintiff’s injuries and

21   damages, including her pain and suffering and other damages to be proven at trial.

22

23

24                                                                                                     36

26
27
28
              Case 2:18-cv-00178-SRB Document 39 Filed 10/26/18 Page 37 of 37



 1           181.    Plaintiff's injuries would have been avoided had Defendant City of Mesa either

 2   had a policy or enforced its own policies against unlawful force, and/or illegal detention and/or

 3   false arrest.

 4           182.    Defendants' deliberate indifference led to its omission and said omission caused

 5   Defendants Brailsford and Langley to commit the constitutional violation.           Said violations

 6   include, but are not limited to: Defendant Brailsford's previous history and the custom

 7   inscriptions on Defendant Brailsford's firearm blatantly demonstrate a disregard for policies,

 8   procedures and/or constitutional rights.

 9           183.    No punitive damages are sought against the City.

10                   WHEREFORE, Plaintiff prays that the Court accept her complaint and order

11   appropriate preliminary hearings on all issues susceptible to such hearings. Plaintiff further prays

12   that the Court, after all preliminary matters are resolved and full discovery has been had, order

13   trial of the case on its merits. Plaintiff further prays that following trial, this Court award

14   nominal, compensatory, and punitive damages against Defendants Brailsford and Defendants

15   John Does 1 through 7. Finally, Plaintiff prays that this Court award her the costs of this action

16   and reasonable attorney’s fees, and such other and further relief as may be deemed just and

17   equitable under the circumstances as described above.

18                                                        Respectfully submitted,

19                                                        CHAVEZ LAW OFFICES, PA
                                                   By:     /s/ Gene N. Chavez
20                                                        Gene N. Chávez
                                                          Attorney for Monique Portillo
21                                                        1220 5th Street
                                                          Albuquerque, NM 87102
22                                                        505-243-4363
                                                          505-217-2157(facsimile)
23                                                        gene@chavezlawoffices.com

24                                                                                                    37

26
27
28
